Citation Nr: 1620834	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is etiologically related to his active service.

2.  The Veteran's current tinnitus originated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (West 2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, which he contends originated during or are related to service.  Specifically, the Veteran stated that he spent 4 years as an aircraft refueler in the Air Force, which entailed being stationed at the end of a runway where 20 to 30 F-4 jets would take off in 10-second intervals.  He stated that he would often have ringing in his ears for days and couldn't hear normal conversations if there was any background noise.  He stated that following separation, he has continued to have ringing in his ears and increased hearing loss.

The medical evidence of record includes diagnoses of bilateral hearing loss and tinnitus, and the RO conceded in-service noise exposure in a February 2011 rating decision on the basis of the Veteran's position as a fuel specialist in the Air Force.  As such, the central questions before the Board are whether the Veteran's current bilateral hearing loss and tinnitus originated during service or are etiologically related to his in-service noise exposure.

The Veteran was afforded a VA audiology examination in November 2010.  The examiner noted the Veteran's report of difficulty understanding speech in situations with background noise, and tinnitus which first began in service but that he didn't think much about at the time.  Upon examination, the Veteran's puretone thresholds were as follows:

11/2010


HERTZ









500
1000
2000
3000
4000
RIGHT
0
5
15
40
70
LEFT
-5
0
15
30
55

Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with tinnitus and bilateral high frequency sensorineural hearing loss which was mild to moderately severe in the left ear and mild to profound in the right ear.  The examiner stated that the configuration of the Veteran's hearing loss was consistent with noise exposure, but opined that it was not likely that the Veteran's hearing loss or tinnitus was related to his time spent in the Air Force.  In this regard, the examiner noted that the Veteran had normal hearing at discharge, no previous claims for hearing loss or tinnitus even though a separate service connection claim was filed soon after discharge, and no treatment for hearing loss or tinnitus since separation.

The Veteran subsequently submitted a May 2011 letter from his private physician, Dr. P.E.K., from the Department of Otolaryngology at the Palo Alto Medical Foundation.  Dr. P.E.K. stated that he had reviewed the Veteran's history, previous audiograms, and testimonial, and had interviewed the Veteran and performed a physical examination.  Dr. P.E.K. noted the Veteran had no history of ear surgery, adult ear infections, or occupational or recreational noise exposure aside from the military, during which his noise exposure was unprotected and sustained.  Dr. P.E.K. stated that the Veteran's tinnitus began in service and progressed afterwards, and that in his opinion, it was more likely than not that the Veteran's measurable tinnitus and hearing loss were related to his military service.

Upon a careful review of the foregoing, the Board finds that the preponderance of the evidence supports the Veteran's claims.  In this regard, the Board notes that the private medical opinion submitted by the Veteran was authored by a physician who specializes in otolaryngology, whereas the VA opinion was authored by an audiologist.  Moreover, the private medical opinion supporting the claims is consistent with the history provided by the Veteran, which the Board has determined is credible.  As such, the Board has determined that the May 2011 opinion by Dr. P.E.K. is entitled to greater probative weight than the November 2011 VA opinion.  Accordingly, granting of service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


